El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por escritura publica de 17 de abril de 1914, otorgada en la ciudad de San Juan de Puerto Rico, ante el Notario D. Eugenio Benitez Castaño, José Lozada Avilés y su esposa Manuela Méndez Torres vendieron a Oscar Han Thomas una finca del término municipal de Yega Alta con cabida de 34 cnerdas, de las que sólo se encuentran inscritas 20 de ellas.
Al día siguiente, 18 de abril, a las 9.40 de la mañana se presentó en el registro de la propiedad un mandamiento li-brado el día antes por el márshal, de la Corte Municipal de Vega Baja para la anotación del embargo y prohibición de enajenar que el Juez Municipal de Vega Baja había librado contra José Lozada, en pleito que le signe Cándido' Méndez sobre otorgamiento de escritura. Pocos días después, el 23 si-guiente, se presentó en el registro de la propiedad para su *111inscripción el documento de venta a que antes se ha hecho referencia y que se había otorgado el 17 de ese mismo mes.
El registrador negó la inscripción del documento por los motivos que aparecen de la nota contra la que se ha inter-puesto el presente recurso gubernativo, la que copiada lite-ralmente, dice así:
“Denegada la inscripción del precedente documento por existir sobre la finca vendida una anotación de embargo por aseguramiento de sentencia, con prohibición de enajenar, decretado en caso seguido ante la Corte Municipal de Vega Baja, por Cándido Méndez contra José Lozada, denegándose además en cuanto a 14 cuerdas por no estar ins-critas a nombre del vendedor, habiéndose tomado anotación preventiva por término legal, a favor del comprador, al folio 145 vuelto, tomo Io. de Vega Alta, finca No. 26, inscripción letra B. San Juan, Puerto Rico, mayo 7, 1914.”
La única cuestión que se plantea por el recurrente en este caso es, que el registrador no debió denegar la inscrip-ción de la finca en cuanto a las 20 cuerdas que están inscri-tas por el hecho de que cuando el documento se presentó en el registro se había presentado en él, al día siguiente del etorgamiento de la escritura de venta un mandamiento por el cual se embargaba la finca y se prohibía enajenarla. Y aun cuando el registrador en su informe sostiene que la sen-tencia en que se apoya el recurrente dictada por'esta corte en el caso de la Sociedad Español de Auxilio Mutuo v. Rossy, 17 D. P. R., 83, no tiene aplicación, sin embargo, entendemos que los casos son iguales, y que por tanto los principios enton-ces sentados son-de aplicación al presente recurso.
En el caso citado cuando el Sr. Bossy hizo inscribir a nom-bre de las hermanas Mollfulleda cierta finca y anotó en abril de 1907 el embargo y prohibición de enajenar que había obte-nido en pleito contra dichas hermanas, éstas habían vendido un año antes, en 16 de abril de 1906, a Juana Bamos la expre-sada finca, y cuando con posterioridad al embargo presentó Juana Bamos su título en el registro, obtenido como se ha *112dicho desde 1906, el registrador lo inscribió a pesar de la ano-tación del embargo y prohibición de enajenar, y también inscribió dos ventas qne de porciones de la finca había hecho a otras personas; y cuando terminado el pleito en qne el Sr. Eossy había obtenido sn embargo annnció en remate la venta de la propiedad, entonces los compradores establecieron el pleito para impedir la subasta, qne fné fallado a favor de ellos y confirmado por esta Corte Suprema. En ese caso, entre otras cosas, se dijo lo siguiente:
“Si la finca de qne se trata hubiera pertenecido realmente a las Mollfulleda en el momento o después de verificarse la anotación obtenida por el apelante, dicha anotación hubiera surtido todos sus efectos legales; pero cuando tal anotación se llevó a efecto, ya la finca no pertenecía a las Mollfulleda, y en su virtud era completa-mente ineficaz.
“No puede considerarse al apelante como qn tercero, ni cabe regular su caso por los principios que rigen la doble venta de bienes inmuebles. El solo tenía y tiene una acción personal contra las Moll-fulleda y no una acción real sobre la finca que fué de ellas. El hecho de la anotación no puede convertir por sí solo la acción personal en acción real.
“El haberse inscrito en el registro la finca a favor de las Moll-fulleda y haberse anotado acto seguido la demanda en cobro de pesos por honorarios, interpuesta contra ellas por el apelante, no puede destruir, ni afectar siquiera, los derechos de los demandantes y ape-lados con respecto a dicha finca, derechos que fueron adquiridos en virtud de una compraventa realizada con anterioridad y hecha constar en documento público, aun cuando dicha compraventa no estuviera inscrita en el registro al tiempo de verificarse la anotación.”
Ese caso y el presente son similares y, siguiendo los prin-cipios entonces expuestos, debemos decir ahora que el recu-rrente adquirió el título de la finca en virtud de compraventa realizada con anterioridad a la presentación en el registro del mandamiento de embargo y prohibición de enajenar y lo hizo constar en documento público, que de acuerdo con el i ódigo Civil surte efectos ■ contra tercero desde el momento de, su otorgamiento; y aun cuando dicha venta no estaba inscrita *113en el registro cuando se verificó la anotación del embargo y prohibición de enajenar, ésta solamente podría producir re-sultados para enajenaciones obtenidas después de verificarse la anotación del embargo en el registro.
Por las razones expuestas la nota del registrador debe ser revocada en cuanto niega la inscripción de la finca res-pecto a las 20 cuerdas que están inscritas en el registro.
Revocada la nota recurrida..
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.